                                                                                         FILED 
                                                                                         CLERK 
UNITED STATES DISTRICT COURT                                                                 
                                                                              11/7/2018 6:51 pm
EASTERN DISTRICT OF NEW YORK                                                                 
------------------------------------------------------------X                    U.S. DISTRICT COURT 
VINCENT REPKA,                                                              EASTERN DISTRICT OF NEW YORK 
                                                                                 LONG ISLAND OFFICE 
                              Plaintiff,

           -against-                                                   ORDER
                                                                       17-CV-7040 (JMA) (GRB)

MARK FRANCIS TOCCI et al,

                               Defendants.
------------------------------------------------------------X
AZRACK, United States District Judge:

         This action was filed on November 30, 2017. On September 21, 2018, the Court granted pro se

plaintiff’s application to proceed in forma pauperis and dismissed the complaint without prejudice.

Plaintiff was granted leave to file an amended complaint within thirty (30) days from the date of the

order. To date, plaintiff has not filed an amended complaint nor has he otherwise communicated with the

Court about this case. Accordingly, judgment in this case shall now enter.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith and therefore in forma pauperis status is denied for the purpose of any appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is directed to mail a copy of this Order to the pro se plaintiff at his last known

address and to mark this case closed.


SO ORDERED.


Date:    November 7, 2018
         Central Islip, New York

                                                                            _____/s/ JMA________
                                                                            Joan M. Azrack
                                                                            United States District Judge




                                                                1
